Citation Nr: 0525890	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for ratings in excess of 10 
percent each for chondromalacia of the left and right knees.  
Since then the claims have been the subject of Board remands 
in September 2000 and September 2003, as well as a Board 
development memorandum in August 2002.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Chondromalacia of the left knee is manifested by pain, 
and increased pain with activity, without limitation of 
flexion to 30 degrees or less, limitation of extension, or 
objective evidence of instability or subluxation.

3.  Chondromalacia of the right knee is manifested by pain, 
and increased pain with activity, without limitation of 
flexion to 30 degrees or less, limitation of extension, or 
objective evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  Chondromalacia of the left knee does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5014, 5257, 5260, 5261 (2004).

2.  Chondromalacia of the right knee does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5014, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
the Board finds that VA has fulfilled its duties under the 
VCAA.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the March 
2004 VCAA letter after the initial adverse rating decision of 
April 1998.  The Court explained in Pelegrini, however, that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Id.

In this case, the Board remanded the case in September 2000 
and again in September 2003.  The RO provided the required 
notice by March 2004.  The lack of full notice prior to the 
initial decision has been corrected, and any error as to when 
notice was provided was harmless.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Ratings for Left and Right Knee Disabilities

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that, "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected bilateral knee disabilities 
have been evaluated as chondromalacia.  There is also x-ray 
evidence of degenerative joint disease in both knees.  Under 
the rating schedule, osteomalacia and degenerative arthritis 
are evaluated based on the limited of motion of the affected 
joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5014.  If 
the motion of the joints are not limited to a compensable 
degree, the arthritis may be rated at 10 percent for each 
major joint.  Id.  

For a rating in excess of 10 percent based on limitation of 
motion, motion of a knee must be limited to 30 degrees of 
flexion or less, or to 15 degrees or more short of full 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Disability ratings may also be assigned for recurrent 
subluxation or lateral instability of a knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The veteran was diagnosed with and treated for chondromalacia 
in both knees during service.  Since service, he has 
continued to report pain in both knees.  He has had VA 
outpatient treatment for pain in his knees.  He has had 
diagnostic imaging of the knees at private facilities.  VA 
physicians specifically examined the veteran's knees in 
February 2001, May 2003, and July 2004.  Since service, 
physicians have continued to find chondromalacia in both 
knees, and have also found x-ray evidence of degenerative 
arthritis in both knees.

The veteran has reported that the pain in both knees becomes 
worse with activity, particularly with stair climbing and 
prolonged walking.  Notably, while VA examinations have shown 
bilateral knee flexion to be less than full, flexion has 
never been limited to 30 degrees or less.  Examinations have 
not shown limitation of extension of the veteran's knees.  
Examiners have not found that either chronic pain or 
increased pain with activity in the veteran's knees produce 
additional limitation of motion or functional impairment that 
can be considered the equivalent of limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.

The veteran has reported that his knees give way when he goes 
up or down stairs, and that he wears braces on his knees.  On 
VA examinations in 2001, 2003, and 2004, there was no varus-
valgus or anterior-posterior laxity or instability in either 
knee.

Accordingly, the preponderance of the evidence shows 
manifestations of the veteran's left and right knee 
disabilities that do not meet the criteria for a rating in 
excess of 10 percent for either knee.

In reaching this decision the Board considered the provisions 
set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, 
there is no evidence that knee pain is manifested by disuse 
atrophy, there is no evidence of effusion, lower extremity 
strength was measured as 5/5 bilaterally, and the pain itself 
was described as be qualitatively mild.  Hence, the Board 
finds no basis under these regulations to grant more than the 
already assigned 10 percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent inpatient 
treatment for either knee disorder.  The veteran has 
indicated that he is a postal worker, and that increased pain 
in his knees sometimes affects him in performing his work.  
There is not evidence, however, that the veteran's bilateral 
knee pain impairs him to the extent that it markedly 
interferes with his employment.  It is well to recall, 
however, that the disability rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).  Accordingly, the Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


